Title: Report on the Petition of Joseph Packwood, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred the Petition of Joseph Packwood by an Order of the House of Representatives, of the 21st. of June 1790, thereupon respectfully makes the following Report—

It appears from the Statement of the petitioner that he shipped certain Goods at the Island of Hispaniola, on his own Account, destined for New London, in the Schooner John and Joseph; that the Vessel on her Voyage was captured by a British Ship, on or about the 1st. of April 1776, and afterwards retaken by a continental Vessel, and brought into the Port of New London: that possession was taken of the said Schooner and cargo by the Continental agent, Nathaniel Shaw, and appropriated for the Use and benefit of the Public; one half of the Net Proceeds having been allowed and paid to the petitioner.
The legality of these proceedings is questioned by the Petitioner on the ground that the transaction took place prior to the declaration of Independence of the United States—that there was at that time no Law declaring the recaptors, in such cases intitled to Salvage, and that the Schooner and her Cargo were never condemned in any Court of Admiralty, the Petitioner admittingly verbally that this was because there was no Court then organized.
The Petitioner is mistaken that there was at the time no law relative to prizes recaptured. A Resolution of Congress passed as early as the 5th. of December 1775 which directs, that when a Vessel was recaptured which had remained in possession of the enemy more than ninety Six hours, the one half of the proceeds (if the Vessel was not condemned, in which Case the whole would go to the Captors) should revert to the Owners, and the other half to the Captors, and agreeably to the said resolution the division appears to have been made.
It is mentioned by the Petitioner that the proceedings in his Case were contrary to the Sense of the resolutions of Congress of the 23d. of March 1776, by which it is provided, that no Vessel bringing Arms, Ammunition or Warlike Stores, for the Use of the United States, or of any of the Inhabitants thereof, shall be made prize of. But these resolutions evidently extend only to the Subjects of Great Britain bringing Arms, Ammunition &ca. for the Use of the United States or of any of the Inhabitants thereof, and are therefore not applicable to the Case of the Petitioner.
The presumption at this day (and indeed nothing is alleged to the Contrary) is, that the Petitioner received in Substance the proper measure of Justice and according to the intent of the resolution of Congress of the 5th. of December 1775—that a want of formality is the basis of his application—that a ground of this kind cannot safely be admitted as a basis for the special interposition of Congress, in relation to a transaction of so early a date, when the requisite organs of Government were not yet sufficiently established and regulated.
It is also understood that the Claim is barred by the Acts of Limitation.
All which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury DepartmentFebruary 27th. 1794.

